SUPPLEMENT DATED DECEMBER 11, 2009 TO PROSPECTUSES DATED MAY 1, 2009 FOR SUN PRIME VARIABLE UNIVERSAL LIFE INSURANCE AND SUN PRIME SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT D This supplement contains information regarding changes to an investment option that is available under your Certificate. Effective immediately, the name of the following investment option will be changed: Old Name New Name M Fund, Inc. - Turner Core Growth M Fund, Inc. - M Large Cap Growth Fund Effective immediately, any reference to Turner Investment Partners, Inc. in each prospectus listed above is replaced with the name of DSM Capital Partners LLC. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. M
